DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 09/22/2017. Claims 1-22 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/22/2017, 01/24/2018, 09/11/2018, 10/01/2018, and 01/14/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the Specification does not provide proper antecedent basis for the following claimed elements:
Claim 5: “wherein a transformation operation is applied to each feedforward input prior to pooling.”
Claim 6: “wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation.”
Claim 12: “wherein a transformation operation is applied to each feedforward input prior to pooling.”
Claim 13: “wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation.”
Claim 19: “wherein a transformation operation is applied to each feedforward input prior to pooling.”
Claim 20: “wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Claim 5 (which incorporates subject matter of claim 1):
Claim 1: “a single correlator pools, during a single time-step, two or more consecutive feed-forward inputs from previously predicted and now active neurons of one or more lower levels.”
Claim 6 (which incorporates subject matter of claim 1):
Claim 1: “a single correlator pools, during a single time-step, two or more consecutive feed-forward inputs from previously predicted and now active neurons of one or more lower levels.”

Upon a review of the Specification, the description of “a single correlator” is the following:
Specification pg. 8 lines 13-16: “In one embodiment, the present invention provides a computational method for the simulation of a hierarchical artificial neural network (ANN), wherein a single correlator pools, during a single time-step, two or more consecutive feed-forward inputs from previously predicted and now active neurons of one or more lower levels.”
Specification pg. 27 lines 17-21: “In one embodiment, modules MOD 1 1006, MOD 2 1008 and MOD 3 1010 may, for example, be modules controlling the processor 502 to perform the following step: implementing a single correlator that pools, during a single time-step, two or more consecutive feed-forward inputs from previously predicted and now active neurons of one or more lower levels.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not provide any description of the following claimed elements:
Claim 5: “wherein a transformation operation is applied to each feedforward input prior to pooling.”
Claim 6: “wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation.”
Claim 12: “wherein a transformation operation is applied to each feedforward input prior to pooling.”
Claim 13: “wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation.”
Claim 19: “wherein a transformation operation is applied to each feedforward input prior to pooling.”
Claim 20: “wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation.”

Further, claim limitation “a single correlator pools, during a single time-step, two or more consecutive feed-forward inputs from previously predicted and now active neurons of one or more lower levels” in claims 5 and 6 (emphasis added) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification merely reiterates the claim language, but does not provide any description of the corresponding structure of “a single correlator.” Therefore, claims 5 and 6 are rejected under 35 U.S.C. 112(a) for lack of written description.

Therefore, claims 5, 6, 12, 13, 19, and 20 are rejected as failing to comply with the written description requirement.


Claim 1 is a “single means claim” because it is “a claim that recites a means-plus-function limitation as the only limitation of a claim.” See MPEP 2181(V). Claim 1 recites the following means-plus-function limitation: “a single correlator pools, during a single time-step, two or more consecutive feed-forward inputs from previously predicted and now active neurons of one or more lower levels” wherein the only function is “pools.” Each of claims 2-4 further describes the function of “pooling” or the means of “a single correlator,” but does not recite a combination of elements as required by the statutory provision. Therefore, claims 1-4 are rejected under 35 U.S.C. 112(a). See MPEP 2181(V).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
lower levels" in claim 1 is a relative term which renders the claim indefinite.  The term "lower levels" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purpose, any level that is not the top level is considered a “lower level”.
Claim 2 recites “the single correlation” in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that “the single correlation” be amended to “the single correlator” (interpretation for examination purposes).
Claim 8 recites the limitation "the output" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that "the output" be amended to "an output" (interpretation for examination purposes).
Claim 15 recites the limitation "the output" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that "the output" be amended to "an output" (interpretation for examination purposes).
Claim 21 recites the limitation "the medium" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that "the medium" be amended to "a medium" (interpretation for examination purposes).
Claim 22 recites the limitation "the medium" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that "the medium" be amended to "a medium" (interpretation for examination purposes).

Claim 7 recites “(a) correlating two pooled feed-forward inputs, S(t), from time step, t, and S(t-1), from time-step, t-1 for all times t” and “(b) indirectly learning correlation between input S(t) and S(t-t'), where t' is a positive integer that is ≥ 2” (emphasis added). It is unclear if the “input S(t)” recited in 
Claim 14 recites “(a) correlating three pooled feed-forward inputs, S(t), from time step, t, S(t−1), from time-step, t−1, and S(t−2), from time step, t−2, for all times t” and “(b) indirectly learning correlation between input S(t) and S(t−t′), where t′ is a positive integer that is ≥3” (emphasis added). It is unclear if the “input S(t)” recited in step (b) refers to the “pooled feed-forward inputs, S(t)” recited in step (a) since the terminologies  used are different. The Specification reiterates the claim language and does not provide clarification. Under broadest reasonable interpretation, the “input S(t)” recited in step (b) has been interpreted as being general “input”, which means it is not required that the input is pooled in step (b). 
Claim 21 recites “(a) computer readable program code correlating two pooled feed-forward inputs, S(t), from time step, t, and S(t−1), from time-step, t−1 for all times t” and “(b) computer readable program code indirectly learning correlation between input S(t) and S(t−t′), where t′ is a positive integer that is ≥2” (emphasis added). It is unclear if the “input S(t)” recited in step (b) refers to the “pooled feed-forward inputs, S(t)” recited in step (a) since the terminologies  used are different. The Specification reiterates the claim language and does not provide clarification. Under broadest reasonable interpretation, the “input S(t)” recited in step (b) has been interpreted as being general “input”, which means it is not required that the input is pooled in step (b). 
Claim 22 recites “(a) computer readable program code correlating three pooled feed-forward inputs, S(t), from time step, t, S(t−1), from time-step, t−1, and S(t−2), from time step, t−2, for all times t” and “(b) computer readable program code indirectly learning correlation between input S(t) and S(t−t′), where t′ is a positive integer that is ≥3” (emphasis added). It is unclear if the “input S(t)” recited in step 
Each of independent claims 7, 14, 21, and 22 recites “indirectly learning...”; this recitation lacks clarity because it is unclear what constitutes “indirectly learning...”, and one of ordinary skill in the art cannot determine the metes and bounds of “indirectly learning...” (for example, is “indirectly learning” referring to a specific class of algorithm?). The Specification reiterates the claim language and does not provide clarification. Under broadest reasonable interpretation, “indirectly learning...” has been interpreted as including various forms of machine learning, such as unsupervised learning.

Claim limitation “a single correlator pools, during a single time-step, two or more consecutive feed-forward inputs from previously predicted and now active neurons of one or more lower levels” in claims 5 and 6 (emphasis added) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification merely reiterates the claim language, but does not provide any description of the corresponding structure of “a single correlator.” Therefore, claims 5 and 6 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Each of the dependent claims is rejected based on the same rationale as the claim from which it depends.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered signal per se.
Each of claims 21 and 22 recites "An article of manufacture storing computer readable program code" and “the medium”. The broadest reasonable interpretation of a claim drawn to "An article of manufacture storing computer readable program code" and “the medium”, in view of the present specification, covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of "An article of manufacture storing computer readable program code" and “the medium”, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 1351 Off. Gaz. Pat. Off. 212 (2010). Under broadest reasonable interpretation, "An article of manufacture storing computer readable program code" and “the medium” recited in each of claims 21 and 22 encompasses a transitory, propagating signal, which is not a process, machine, manufacture, or composition of matter. Nuijten, 500 F.3d at 1357. The claim "covers material not found in any of the four statutory categories [and thus] falls outside the plainly expressed scope of § 101." Id. at 1354. A recommended amendment is to recite "A non-transitory article of manufacture storing computer readable program code" and “a non-transitory
Claims 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered software per se.
Claim 21 recites “An article of manufacture storing computer readable program code implementing a computational method” in which the steps are implemented by “computer readable program code” only. The claim does not recite any other structural elements to implement the steps. Since “computer readable program code” is construed as software only, claim 21 does not fall within at least one of the four categories of patent eligible subject matter because it is a product that is directed to "software per se." See MPEP 2106.03.
Claim 22 recites “An article of manufacture storing computer readable program code implementing a computational method” in which the steps are implemented by “computer readable program code” only. The claim does not recite any other structural elements to implement the steps. Since “computer readable program code” is construed as software only, claim 22 does not fall within at least one of the four categories of patent eligible subject matter because it is a product that is directed to "software per se." See MPEP 2106.03.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis:
for the simulation of a hierarchical artificial neural network (ANN), wherein a single correlator pools, during a single time-step, two or more consecutive feed-forward inputs from previously predicted and now active neurons of one or more lower levels.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) wherein a single correlator pools two or more consecutive feed-forward inputs, which corresponds to performing mathematical calculations using mathematical relationships since in the neural network art, pooling is a concept that involves performing an aggregation operation over values in a matrix. The recitation of “correlator,” under broadest reasonable interpretation, can be interpreted as a type of correlation function (corresponds to mathematical relationship).
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the single correlation is a static correlator.

Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein pooling of feed-forward inputs is done by logical OR of consecutive feed-forward inputs.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). For example, the above limitations in the context of this claim encompass a computational method for the intended use of 
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein pooling of feed-forward inputs is done by concatenating consecutive inputs.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) wherein pooling of feed-forward inputs is done by concatenating consecutive inputs, which corresponds to performing mathematical calculations using mathematical relationships since in the neural network art, pooling is a concept that involves performing an aggregation operation over values in a matrix in which values are concatenated.
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein a transformation operation is applied to each feedforward input prior to pooling.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) wherein a transformation operation is applied to each feedforward input prior to pooling, which corresponds to performing mathematical calculations using mathematical relationships since the broadest reasonable interpretation of “transformation operation” can include mathematical transformations (mathematical relationship or calculations).
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation, which corresponds to performing mathematical calculations using mathematical relationships.
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
for the simulation of a hierarchical artificial neural network (ANN), the method comprising: (a) correlating two pooled feed-forward inputs, S(t), from time step, t, and S(t−1), from time-step, t−1 for all times t;
(b) indirectly learning correlation between input S(t) and S(t−t′), where t′ is a positive integer that is ≥2; and
(c) outputting correlations learned in (a) and (b).
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) that (a) correlates two pooled inputs (corresponds to mathematical relationships in the form of correlation and pooling), (b) indirectly learning correlation between two inputs (corresponds to mathematical relationships in the form of correlation and pooling), and (c) outputting correlations learned (corresponds to evaluation and judgment with assistance of pen and paper as one can write down (output) one’s evaluation and judgment of the correlations on paper).
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the output is a sparse distributed representation (SDR) matrix.

Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the correlating step in (a) is done by a static correlator.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) wherein the correlating is done by a static correlator. The recitation of “static correlator,” under broadest reasonable 
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein pooling of feed-forward inputs is done by logical OR of consecutive feed-forward inputs.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) wherein pooling of feed-forward inputs is done by logical OR of consecutive feed-forward inputs, which corresponds to mathematical relationships.
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein pooling of feed-forward inputs is done by concatenating consecutive inputs.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) wherein pooling of feed-forward inputs is done by concatenating consecutive inputs, which corresponds to performing mathematical calculations using mathematical relationships since in the neural network art, pooling is a concept that involves performing an aggregation operation over values in a matrix in which values are concatenated.
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.


Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein a transformation operation is applied to each feedforward input prior to pooling.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) wherein a transformation operation is applied to each feedforward input prior to pooling, which corresponds to performing mathematical calculations using mathematical relationships since the broadest reasonable interpretation of “transformation operation” can include mathematical transformations (mathematical relationship or calculations).
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation, which corresponds to performing mathematical calculations using mathematical relationships.
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis:
for the simulation of a hierarchical artificial neural network (ANN), the method comprising: (a) correlating three pooled feed-forward inputs, S(t), from time step, t, S(t−1), from time-step, t−1, and S(t−2), from time step, t−2, for all times t;
(b) indirectly learning correlation between input S(t) and S(t−t′), where t′ is a positive integer that is ≥3; and
(c) outputting correlations learned in (a) and (b).
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) that (a) correlates three pooled inputs (corresponds to mathematical relationships in the form of correlation and pooling), (b) indirectly learning correlation between two inputs (corresponds to mathematical relationships in the form of correlation and pooling), and (c) outputting correlations learned (corresponds to evaluation and judgment with assistance of pen and paper as one can write down (output) one’s evaluation and judgment of the correlations on paper).
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the output is a sparse distributed representation (SDR) matrix.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) wherein the output is a sparse distributed representation (SDR) matrix (corresponds to determining mathematical relationships).
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the correlating step in (a) is done by a static correlator.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes 
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein pooling of feed-forward inputs is done by logical OR of consecutive feed-forward inputs.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) wherein pooling of feed-
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein pooling of feed-forward inputs is done by concatenating consecutive inputs.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) wherein pooling of feed-forward inputs is done by concatenating consecutive inputs, which corresponds to performing mathematical calculations using mathematical relationships since in the neural network art, pooling is a concept that involves performing an aggregation operation over values in a matrix in which values are concatenated.
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein a transformation operation is applied to each feedforward input prior to pooling.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) wherein a transformation operation is applied to each feedforward input prior to pooling, which corresponds to performing mathematical calculations using mathematical relationships since the broadest reasonable interpretation of “transformation operation” can include mathematical transformations (mathematical relationship or calculations).
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.


Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a computational method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation.
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation, which corresponds to performing mathematical calculations using mathematical relationships.
Step 2A Prong Two Analysis: The claim does not recite any additional elements. Therefore, the judicial exception is not integrated into a practical application. 
Step 2B Analysis: The claim does not recite any additional elements. Therefore, the claim does not amount to significantly more than the judicial exception. The claim is not patent eligible.
Regarding Claim 21,
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 21 is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
implementing a computational method for the simulation of a hierarchical artificial neural network (ANN)...comprising: (a)...correlating two pooled feed-forward inputs, S(t), from time step, t, and S(t-1), from time-step, t-1 for all times t;
(b) ...indirectly learning correlation between input S(t) and S(t−t′), where t′ is a positive integer that is ≥2; and 
(c) ...outputting correlations learned in (a) and (b).
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the generic computer components language (“An article of manufacture storing computer readable program code implementing”, “computer readable program code”). For example, the above limitations in the context of this claim encompass a computational method for the intended use of simulation of a hierarchical artificial neural network (ANN) that (a) correlates two pooled inputs (corresponds to mathematical relationships in the form of correlation and pooling), (b) indirectly learning correlation between two inputs (corresponds to mathematical relationships in the form of correlation and pooling), and (c) outputting correlations learned (corresponds to evaluation and judgment with assistance of pen and paper as one can write down (output) one’s evaluation and judgment of the correlations on paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “An article of manufacture storing computer readable program code implementing”, “computer readable program code”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 22,
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 22 is directed to an article of manufacture, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
implementing a computational method for the simulation of a hierarchical artificial neural network (ANN)...comprising: (a)...correlating three pooled feed-forward inputs, S(t), from time step, t, S(t−1), from time-step, t−1, and S(t−2), from time step, t−2, for all times t;
(b)...indirectly learning correlation between input S(t) and S(t−t′), where t′ is a positive integer that is ≥3; and
(c)...outputting correlations learned in (a) and (b).
as drafted, under the broadest reasonable interpretation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element(s) of “An article of manufacture storing computer readable program code implementing”, “computer readable program code”, as drafted, is/are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slack et al. (“Self-Organising Temporal Pooling”).
Regarding Claim 1,
Slack et al. teaches A computational method for the simulation of a hierarchical artificial neural network (ANN) (Fig. 2 and pg. 4318 section 4: “Pictured in Figure 2 is a new architecture for forming declarative representations of temporal sequences known as the Self-Organising Temporal Pooler (SOTP). It consists of a pipeline of an MSOM, a new algorithm known as the Modified Temporal Pooler (MTP), and a SOM connected in sequence. The MTP is a new algorithm based on the HTM’s TP component” teaches the Self-Organising Temporal Pooler (SOTP) pipeline (corresponds to a computational method for simulation of hierarchical ANN) in which the pooler is based on a hierarchical temporal memory (HTM)’s temporal pooler (TP); pg. 4319 Section 4.2: “The MTP algorithm is composed of a small set of simple functions designed to learn complete temporal sequences from a stream of localist inputs. The basic structure is a set of neurons each of which has two attached weight arrays and three Boolean state variables. The weight arrays are each attached and fully connected to every other neuron” teaches elements of an ANN such as neurons), 
wherein a single correlator pools, during a single time-step, two or more consecutive feed-forward inputs from previously predicted and now active neurons of one or more lower levels (Fig. 2 teaches that the SOTP pipeline contains a Modified Temporal Pooler (MTP), which corresponds to a single correlator; Fig. 2 further teaches that the MTP (correlator) pools two or more consecutive feed-forward inputs from the MSOM layer to provide to the SOM layer, in which the MTP pools active green and black units (see Fig. 3 caption: “Green represents units active from predictive lateral connections...black represents units active from bottom-up input”); pg. 4320 third full paragraph: “In addition to the state being updated, each time step if the connection wi,j causes the neuron to become active then as in Equation 2 the activity log l will be updated to reflect this” teaches the MTP works in one single time-step; Fig. 2 and pg. 4319 right column first full paragraph: “To learn the sequence [A, B, C], the first iteration B will learn to become predictive when A is active from bottom-up input, and likewise C when B is active. Due to the stochastic activations, when A is activated there is a small chance that C will become active due to its predictive connection with A” teach that some neuron units in lower levels that are previously predictive (predicted) are now active, for example, unit C (previously predictive but now active)).
Regarding Claim 4,
Slack et al. teaches the method of claim 1.
Slack et al. further teaches wherein pooling of feed-forward inputs is done by concatenating consecutive inputs (Fig. 3 and corresponding caption: “Activity in the trained MTP when presented the sequence [A, D, E] serially. The MTP keeps the entire sequence active in parallel throughout the whole chain. Green represents units active from predictive lateral connections, red represents units active from retentive lateral connections, black represents units active from bottom-up input. All active output units are treated as equally active regardless of whether the unit was activated from a predictive lateral connection, a retentive lateral connection, or bottom-up input” teach the pooling of feed-forward inputs is done by activating inputs through connecting (concatenating) them, see the links in the pooled output units).
Regarding Claim 5,
Slack et al. teaches the method of claim 1.
Slack et al. further teaches wherein a transformation operation is applied to each feedforward input prior to pooling (Fig. 2 and corresponding caption: “The complete SOTP pipeline. The MSOM first takes a sequence of sequence elements in order and learns from this set. After learning is complete, the MTP is then trained from the context-sensitive localist representations provided by the MSOM” teach that prior to the pooling operation by the Modified Temporal Pooler (MTP), the merge self-organizing map (MSOM) first takes the inputs and learns a context-sensitive localist representation of the inputs, which corresponds to a transformation operation).

Claims 7, 11, 12, 14, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”).
Regarding Claim 7,
Fernando et al. teaches A computational method for the simulation of a hierarchical artificial neural network (ANN) (the preamble describes the purpose or intended use of the claimed invention, therefore “the preamble is not considered a limitation and is of no significance to claim construction”; see MPEP 2111.02(II); Fig. 3 and pg. 345 first full paragraph: “Each successive layer in our rank pooling hierarchy captures the dynamics of the previous layer. The entire hierarchy can be viewed as applying a stack of non-linear ranking functions on the input video sequence and shares some conceptual similarities with deep neural networks. A simple illustration of a two-layer hierarchical rank pooling network is shown in Fig. 3. By varying the stride and window size for each layer, we control the depth of the rank pooling hierarchy” teach computational method for simulation of a multi-layer network of hierarchical rank pooling), the method comprising:
(a) correlating two pooled feed-forward inputs, S(t), from time step, t, and S(t-1), from time-step, t-1 for all times t (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames; Fig. 3 and pg. 339 right column first full paragraph: “Temporal encoding function φ(): A compact video representation is needed to classify a variable-length video sequence into one of the activity classes. As such, a temporal encoding function that operates over a sequence of vectors is defined by φ(V), which maps the video sequence V (or subsequence thereof) into a fixed-length feature vector... The goal of temporal encoding is to encapsulate valuable dynamic information in V into a single D-dimensional vector u = φ(V)” teach the feed-forward inputs are pooled using a temporal encoding function in which the inputs are from t and t-1 (for example, if t=2 to 5 in the example of Fig. 3); Fig. 3 caption and pg. 339 right column third full paragraph: “More sophisticated, temporal encoders such as the rank-pool operator, attempts to capture temporal dynamics” teach the temporal encoder used is a rank-pool operator that performs pooling; Fig. 3 further teaches that the pooled inputs from Step 4 then undergo pooling (correlating) in Step 6, which corresponds to correlating pooled feed-forward inputs);
(b) indirectly learning correlation between input S(t) and S(t-t'), where t' is a positive integer that is ≥ 2 (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames, thus rendering the input frames S(t) and S(t-t') in Fig. 3 are, for example, from S(t=3) and S(3-pg. 344 Section 6 first full paragraph: “In this section we present our hierarchical rank pooling (HRP) network for video classification. HRP is an unsupervised temporal encoding network which allows us to obtain high capacity temporal encoding” teaches that the hierarchical rank pooling (HRP) network is an unsupervised temporal encoding network, which corresponds to indirectly learning connections and relationships (correlation) between inputs); and
(c) outputting correlations learned in (a) and (b) (Fig. 3 in its final step outputs the final encoding of the input, which corresponds to outputting correlations learned by correlating feed-forward inputs using the hierarchical rank pooling method in Fig. 3).
Regarding Claim 11,
Fernando et al. teaches the method of claim 7.
Fernando et al. further teaches wherein pooling of feed-forward inputs is done by concatenating consecutive inputs (Fig. 3 teaches the pooling performed by temporal encoder in step 4 is done through connecting (concatenating) inputs).
Regarding Claim 12,
Fernando et al. teaches the method of claim 7. 
Fernando et al. further teaches wherein a transformation operation is applied to each feedforward input prior to pooling (Fig. 3 and pg. 339 third full paragraph: “Let us assume that each video is processed by a feature extractor and then a sequence of vectors is obtained by applying a non-linear transformation” teach that non-linear transformation on the inputs is applied prior to pooling).
Regarding Claim 14,
Fernando et al. teaches A computational method for the simulation of a hierarchical artificial neural network (ANN), the method comprising (the preamble describes the purpose or intended use of the claimed invention, therefore “the preamble is not considered a limitation and is of no significance to Fig. 3 and pg. 345 first full paragraph: “Each successive layer in our rank pooling hierarchy captures the dynamics of the previous layer. The entire hierarchy can be viewed as applying a stack of non-linear ranking functions on the input video sequence and shares some conceptual similarities with deep neural networks. A simple illustration of a two-layer hierarchical rank pooling network is shown in Fig. 3. By varying the stride and window size for each layer, we control the depth of the rank pooling hierarchy” teach computational method for simulation of a multi-layer network of hierarchical rank pooling), the method comprising:
(a) correlating three pooled feed-forward inputs, S(t), from time step, t, S(t−1), from time-step, t−1, and S(t−2), from time step, t−2, for all times t (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames; Fig. 3 and pg. 339 right column first full paragraph: “Temporal encoding function φ(): A compact video representation is needed to classify a variable-length video sequence into one of the activity classes. As such, a temporal encoding function that operates over a sequence of vectors is defined by φ(V), which maps the video sequence V (or subsequence thereof) into a fixed-length feature vector... The goal of temporal encoding is to encapsulate valuable dynamic information in V into a single D-dimensional vector u = φ(V)” teach the feed-forward inputs are pooled using a temporal encoding function in which the inputs are from t, t-1 and t-2 (for example, if t=3 to 5 in the example of Fig. 3); Fig. 3 caption and pg. 339 right column third full paragraph: “More sophisticated, temporal encoders such as the rank-pool operator, attempts to capture temporal dynamics” teach the temporal encoder used is a rank-pool operator that performs pooling; Fig. 3 further teaches that the pooled inputs from Step 4 then undergo pooling (correlating) in Step 6, which corresponds to correlating pooled feed-forward inputs);
(b) indirectly learning correlation between input S(t) and S(t−t′), where t′ is a positive integer that is ≥3 (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” Fig. 3 is an ordered sequence of video frames, thus rendering the input frames S(t) and S(t-t') in Fig. 3 are, for example, from S(t=4) and S(4-3=1) in which t'=3; pg. 344 Section 6 first full paragraph: “In this section we present our hierarchical rank pooling (HRP) network for video classification. HRP is an unsupervised temporal encoding network which allows us to obtain high capacity temporal encoding” teaches that the hierarchical rank pooling (HRP) network is an unsupervised temporal encoding network, which corresponds to indirectly learning connections and relationships (correlation) between inputs); and
(c) outputting correlations learned in (a) and (b) (Fig. 3 in its final step outputs the final encoding of the input, which corresponds to outputting correlations learned by correlating feed-forward inputs using the hierarchical rank pooling method in Fig. 3).
Regarding Claim 18,
Fernando et al. teaches the method of claim 14.
Fernando et al. further teaches wherein pooling of feed-forward inputs 1s done by concatenating consecutive inputs (Fig. 3 teaches the pooling performed by temporal encoder in step 4 is done through connecting (concatenating) inputs).
Regarding Claim 19,
Fernando et al. teaches the method of claim 14.
Fernando et al. further teaches wherein a transformation operation is applied to each feedforward input prior to pooling (Fig. 3 and pg. 339 third full paragraph: “Let us assume that each video is processed by a feature extractor and then a sequence of vectors is obtained by applying a non-linear transformation” teach that non-linear transformation on the inputs is applied prior to pooling).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Slack et al. (“Self-Organising Temporal Pooling”) in view of Cui et al. (“The HTM Spatial Pooler – a neocortical algorithm for online sparse distributed coding”).
Regarding Claim 2,
Slack et al. teaches the method of claim 1.
Slack et al. does not appear to explicitly teach wherein the single correlation is a static correlator.
However, Cui et al. teaches wherein the single correlation is a static correlator (pg. 2 second full paragraph: “The SP models local inhibition among neighboring mini-columns. This inhibition implements a k-winners-take-all computation...At any time, only a small fraction of the mini-columns with the most active inputs become active. Feedforward connections onto active cells are modified according to Hebbian learning rules at each time step. A homeostatic excitatory control mechanism operates on a slower time scale. The mechanism is called "boosting"...because it increases the relative excitability of mini-columns that are not active enough” teaches wherein a single correlation is 
Slack et al. and Cui et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the single correlation is a static correlator as taught by Cui et al. to the disclosed invention of Slack et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a spatial pooler (correlator) that utilizes a “homeostatic excitatory control mechanism” called “boosting” that “increases the relative excitability of mini-columns” and “encourages neurons with insufficient connections to become active and participate in representing the input” (Cui et al. pg. 2 second full paragraph).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Slack et al. (“Self-Organising Temporal Pooling”) in view of Hawkins et al. (“BIOLOGICAL AND MACHINE INTELLIGENCE (BAMI) A living book that documents Hierarchical Temporal Memory {HTM)”).
Regarding Claim 3,
Slack et al. teaches the method of claim 1.
Slack et al. does not appear to explicitly teach wherein pooling of feed-forward inputs is done by logical OR of consecutive feed-forward inputs.
However, Hawkins et al. teaches wherein pooling of feed-forward inputs is done by logical OR of consecutive feed-forward inputs (pg. 25 first full paragraph: “The advantage of the union property is that a fixed-size SDR vector can store a dynamic set of elements. As such, a fixed set of cells and connections can operate on a dynamic list. It also provides an alternate way to do classification. In HTMs, unions of SDRs are used extensively to make temporal predictions, for temporal pooling, to represent invariances, and to create an effective hierarchy. However, there are limits on the number of vectors that can be reliably stored in a set” teaches performing unions of sparse distributed representations (SDRs) to perform temporal pooling; pg. 69 Glossary: “OR: (see union)... Union: The union of two sets A and B is the set of elements which are in A, in B, or in both A and B; the OR operation, denoted A u B” teaches that OR means union).
Slack et al. and Hawkins et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein pooling of feed-forward inputs is done by logical OR of consecutive feed-forward inputs as taught by Hawkins et al. to the disclosed invention of Slack et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “[t]he advantage of the union property”, which “is that a fixed-size SDR vector can store a dynamic set of elements. As such, a fixed set of cells and connections can operate on a dynamic list” (Hawkins et al. pg. 25 first full paragraph).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Slack et al. (“Self-Organising Temporal Pooling”) in view of George et al. (US 9,373,085 B1).
Any limitation that recites “or” has been interpreted as requiring only one alternative and not all of the alternatives listed in the limitation.
Regarding Claim 6,
Slack et al. teaches the method of claim 5.
Slack et al. does not appear to explicitly teach wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation.
George et al. teaches wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation (Col. 6 lines 51-59: “The parent feature node 110 functions as a high level feature node. In generation operation mode, the parent feature node no is the input of the sub-network 100...The parent feature node no is configured to implement a selection function when activated. Selection functions are preferably logical functions such as a Boolean-based selection function for AND, OR, NOT, XOR operations of node selection” teaches transform operations such as logical XOR and logical AND; Fig. 5 and 12 teach the selection process is prior to the pooling process).
Slack et al. and George et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation as taught by George et al. to the disclosed invention of Slack et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to construct an “architecture of the hierarchical network...algorithmically or through at least partial user selection and configuration” because “[c]onnecting the sub-networks...in a hierarchy can function to promote compact and compressed representations through sub-network re-use” (George et al. Col. 3 lines 3-6 and Col. 3 lines 47-49).




Claims 8 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”) in view of Ahmad et al. (“Properties of Sparse Distributed Representations and their Application to Hierarchical Temporal Memory”).
Regarding Claim 8,
Fernando et al. teaches the method of claim 7.
Fernando et al. does not appear to explicitly teach wherein the output is a sparse distributed representation (SDR) matrix.
However, Ahmad et al. teaches wherein the output is a sparse distributed representation (SDR) matrix (Fig. 3 teaches that the spatial pooling process produces an output that is a sparse distributed representation (SDR) matrix).
Fernando et al. and Ahmad et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the output is a sparse distributed representation (SDR) matrix as taught by Ahmad et al. to the disclosed invention of Fernando et al.
One of ordinary skill in the arts would have been motivated to make this modification because “SDRs can be used to perform robust classification under noise and random deletions. The union property shows how dynamic lists can be robustly represented within a single fixed vector...Under the right set of parameters SDRs enable a massive capacity to learn temporal sequences and form the basis for highly robust classification systems. Taken together these properties provide a simple and elegant mathematical theory characterizing the robustness of HTM systems” (Ahmad et al. pg. 14 IV. Conclusion).
Regarding Claim 15,
Fernando et al. teaches the method of claim 14.
Fernando et al. does not appear to explicitly teach wherein the output is a sparse distributed representation (SDR) matrix.
However, Ahmad et al. teaches wherein the output is a sparse distributed representation (SDR) matrix (Fig. 3 teaches that the spatial pooling process produces an output that is a sparse distributed representation (SDR) matrix).
Fernando et al. and Ahmad et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the output is a sparse distributed representation (SDR) matrix as taught by Ahmad et al. to the disclosed invention of Fernando et al.
One of ordinary skill in the arts would have been motivated to make this modification because “SDRs can be used to perform robust classification under noise and random deletions. The union property shows how dynamic lists can be robustly represented within a single fixed vector...Under the right set of parameters SDRs enable a massive capacity to learn temporal sequences and form the basis for highly robust classification systems. Taken together these properties provide a simple and elegant mathematical theory characterizing the robustness of HTM systems” (Ahmad et al. pg. 14 IV. Conclusion).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”) in view of Cui et al. (“The HTM Spatial Pooler – a neocortical algorithm for online sparse distributed coding”).
Regarding Claim 9,
Fernando et al. teaches the method of claim 7.
Fernando et al. does not appear to explicitly teach wherein the correlating step in (a) is done by a static correlator.
However, Cui et al. teaches wherein the correlating step in (a) is done by a static correlator (pg. 2 second full paragraph: “The SP models local inhibition among neighboring mini-columns. This inhibition implements a k-winners-take-all computation...At any time, only a small fraction of the mini-columns with the most active inputs become active. Feedforward connections onto active cells are modified according to Hebbian learning rules at each time step. A homeostatic excitatory control mechanism operates on a slower time scale. The mechanism is called "boosting"...because it increases the relative excitability of mini-columns that are not active enough” teaches correlation is performed using a spatial pooler (SP) that has a homeostatic excitatory control mechanism, thus rendering the spatial pooler is a static correlator).
Fernando et al. and Cui et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the correlating step in (a) is done by a static correlator as taught by Cui et al. to the disclosed invention of Fernando et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a spatial pooler (correlator) that utilizes a “homeostatic excitatory control mechanism” called “boosting” that “increases the relative excitability of mini-columns” and “encourages neurons with insufficient connections to become active and participate in representing the input” (Cui et al. pg. 2 second full paragraph).
Regarding Claim 16,
Fernando et al. teaches the method of claim 14.
Fernando et al. does not appear to explicitly teach wherein the correlating step in (a) is done by a static correlator.
However, Cui et al. teaches wherein the correlating step in (a) is done by a static correlator (pg. 2 second full paragraph: “The SP models local inhibition among neighboring mini-columns. This inhibition implements a k-winners-take-all computation...At any time, only a small fraction of the mini-columns with the most active inputs become active. Feedforward connections onto active cells are modified according to Hebbian learning rules at each time step. A homeostatic excitatory control mechanism operates on a slower time scale. The mechanism is called "boosting"...because it increases the relative excitability of mini-columns that are not active enough” teaches correlation is performed using a spatial pooler (SP) that has a homeostatic excitatory control mechanism, thus rendering the spatial pooler is a static correlator).
Fernando et al. and Cui et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the correlating step in (a) is done by a static correlator as taught by Cui et al. to the disclosed invention of Fernando et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage a spatial pooler (correlator) that utilizes a “homeostatic excitatory control mechanism” called “boosting” that “increases the relative excitability of mini-columns” and “encourages neurons with insufficient connections to become active and participate in representing the input” (Cui et al. pg. 2 second full paragraph).



Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”) in view of Hawkins et al. (“BIOLOGICAL AND MACHINE INTELLIGENCE (BAMI) A living book that documents Hierarchical Temporal Memory {HTM)”).
Regarding Claim 10,
Fernando et al. teaches the method of claim 7.
Fernando et al. does not appear to explicitly teach wherein pooling of feed-forward inputs is done by logical OR of consecutive feed-forward inputs.
However, Hawkins et al. teaches wherein pooling of feed-forward inputs is done by logical OR of consecutive feed-forward inputs (pg. 25 first full paragraph: “The advantage of the union property is that a fixed-size SDR vector can store a dynamic set of elements. As such, a fixed set of cells and connections can operate on a dynamic list. It also provides an alternate way to do classification. In HTMs, unions of SDRs are used extensively to make temporal predictions, for temporal pooling, to represent invariances, and to create an effective hierarchy. However, there are limits on the number of vectors that can be reliably stored in a set” teaches performing unions of sparse distributed representations (SDRs) to perform temporal pooling; pg. 69 Glossary: “OR: (see union)... Union: The union of two sets A and B is the set of elements which are in A, in B, or in both A and B; the OR operation, denoted A u B” teaches that OR means union).
Fernando et al. and Hawkins et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein pooling of feed-forward inputs is done by logical OR of consecutive feed-forward inputs as taught by Hawkins et al. to the disclosed invention of Fernando et al.

Regarding Claim 17,
Fernando et al. teaches the method of claim 14.
Fernando et al. does not appear to explicitly teach wherein pooling of feed-forward inputs is done by logical OR of consecutive feed-forward inputs.
However, Hawkins et al. teaches wherein pooling of feed-forward inputs is done by logical OR of consecutive feed-forward inputs (pg. 25 first full paragraph: “The advantage of the union property is that a fixed-size SDR vector can store a dynamic set of elements. As such, a fixed set of cells and connections can operate on a dynamic list. It also provides an alternate way to do classification. In HTMs, unions of SDRs are used extensively to make temporal predictions, for temporal pooling, to represent invariances, and to create an effective hierarchy. However, there are limits on the number of vectors that can be reliably stored in a set” teaches performing unions of sparse distributed representations (SDRs) to perform temporal pooling; pg. 69 Glossary: “OR: (see union)... Union: The union of two sets A and B is the set of elements which are in A, in B, or in both A and B; the OR operation, denoted A u B” teaches that OR means union).
Fernando et al. and Hawkins et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein pooling of feed-forward inputs is done by logical OR of consecutive feed-forward inputs as taught by Hawkins et al. to the disclosed invention of Fernando et al.
.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”) in view of George et al. (US 9,373,085 B1).
Any limitation that recites “or” has been interpreted as requiring only one alternative and not all of the alternatives listed in the limitation.
Regarding Claim 13,
Fernando et al. teaches the method of claim 12.
Fernando et al. does not appear to explicitly teach wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation.
However, George et al. teaches wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation (Col. 6 lines 51-59: “The parent feature node 110 functions as a high level feature node. In generation operation mode, the parent feature node no is the input of the sub-network 100...The parent feature node no is configured to implement a selection function when activated. Selection functions are preferably logical functions such as a Boolean-based selection function for AND, OR, NOT, XOR operations of node selection” teaches transform operations such as logical XOR and logical AND; Fig. 5 and 12 teach the selection process is prior to the pooling process).
Fernando et al. and George et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.

One of ordinary skill in the arts would have been motivated to make this modification in order to construct an “architecture of the hierarchical network...algorithmically or through at least partial user selection and configuration” because “[c]onnecting the sub-networks...in a hierarchy can function to promote compact and compressed representations through sub-network re-use” (George et al. Col. 3 lines 3-6 and Col. 3 lines 47-49).
Regarding Claim 20,
Fernando et al. teaches the method of claim 19.
Fernando et al. does not appear to explicitly teach wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation.
However, George et al. teaches wherein the transformation operation is any of the following: a permutation operation, a logical XOR operation, or a logical AND operation (Col. 6 lines 51-59: “The parent feature node 110 functions as a high level feature node. In generation operation mode, the parent feature node no is the input of the sub-network 100...The parent feature node no is configured to implement a selection function when activated. Selection functions are preferably logical functions such as a Boolean-based selection function for AND, OR, NOT, XOR operations of node selection” teaches transform operations such as logical XOR and logical AND; Fig. 5 and 12 teach the selection process is prior to the pooling process).
Fernando et al. and George et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of networks.

One of ordinary skill in the arts would have been motivated to make this modification in order to construct an “architecture of the hierarchical network...algorithmically or through at least partial user selection and configuration” because “[c]onnecting the sub-networks...in a hierarchy can function to promote compact and compressed representations through sub-network re-use” (George et al. Col. 3 lines 3-6 and Col. 3 lines 47-49).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over ADEL et al. (US 2018/0247189 A1) in view of Fernando et al. (“Discriminatively Learned Hierarchical Rank Pooling Networks”).
Regarding Claim 21,
ADEL et al. teaches An article of manufacture storing computer readable program code implementing a computational method for the simulation of a hierarchical artificial neural network (ANN), the medium comprising (the preamble describes the purpose or intended use of the claimed invention, therefore “the preamble is not considered a limitation and is of no significance to claim construction”; see MPEP 2111.02(II); Fig. 6 and pg. 1 [0013]: “FIG. 6 illustrates a schematic representation of a hierarchical neural network-based purchase identification model according to example implementations” teach a computational method for the simulation of a hierarchical neural network; pg. 12 [0123] teaches an article of manufacture storing computer readable program code).
ADEL et al. does not appear to explicitly teach (a) computer readable program code correlating two pooled feed-forward inputs, S(t), from time step, t, and S(t−1), from time-step, t−1 for all times t; (b) 
However, Fernando et al. teaches (a) computer readable program code correlating two pooled feed-forward inputs, S(t), from time step, t, and S(t−1), from time-step, t−1 for all times t (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames; Fig. 3 and pg. 339 right column first full paragraph: “Temporal encoding function φ(): A compact video representation is needed to classify a variable-length video sequence into one of the activity classes. As such, a temporal encoding function that operates over a sequence of vectors is defined by φ(V), which maps the video sequence V (or subsequence thereof) into a fixed-length feature vector... The goal of temporal encoding is to encapsulate valuable dynamic information in V into a single D-dimensional vector u = φ(V)” teach the feed-forward inputs are pooled using a temporal encoding function in which the inputs are from t and t-1 (for example, if t=2 to 5 in the example of Fig. 3); Fig. 3 caption and pg. 339 right column third full paragraph: “More sophisticated, temporal encoders such as the rank-pool operator, attempts to capture temporal dynamics” teach the temporal encoder used is a rank-pool operator that performs pooling; Fig. 3 further teaches that the pooled inputs from Step 4 then undergo pooling (correlating) in Step 6, which corresponds to correlating pooled feed-forward inputs; pg. 345 Algorithm 1 teaches computer readable program code);
(b) computer readable program code indirectly learning correlation between input S(t) and S(t−t′), where t′ is a positive integer that is ≥2 (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames, thus rendering the input frames S(t) and S(t-t') in Fig. 3 are, for example, from S(t=3) and S(3-2=1) in which t'=2; pg. 344 Section 6 first full paragraph: “In this section we present our hierarchical rank pooling (HRP) network for video classification. HRP is an unsupervised temporal encoding network which allows us to obtain high capacity temporal encoding” teaches that the hierarchical rank pooling (HRP) network is an unsupervised temporal encoding network, which corresponds to indirectly learning connections and relationships (correlation) between inputs; pg. 345 Algorithm 1 teaches computer readable program code); and
(c) computer readable program code outputting correlations learned in (a) and (b) (Fig. 3 in its final step outputs the final encoding of the input, which corresponds to outputting correlations learned by correlating feed-forward inputs using the hierarchical rank pooling method in Fig. 3; pg. 345 Algorithm 1 teaches computer readable program code).
ADEL et al. and Fernando et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate (a) computer readable program code correlating two pooled feed-forward inputs, S(t), from time step, t, and S(t−1), from time-step, t−1 for all times t; (b) computer readable program code indirectly learning correlation between input S(t) and S(t−t′), where t′ is a positive integer that is ≥2; and (c) computer readable program code outputting correlations learned in (a) and (b) as taught by Fernando et al. to the disclosed invention of ADEL et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a novel temporal encoding method called hierarchical rank pooling which consists of a network of non-linear operations and rank pooling layers. The obtained video representation has high capacity and capability of capturing informative dynamics of rich frame-based feature representations” (Fernando et al. pg. 354 second full paragraph).


Regarding Claim 22,
ADEL et al. teaches An article of manufacture storing computer readable program code implementing a computational method for the simulation of a hierarchical artificial neural network (ANN), the medium comprising (the preamble describes the purpose or intended use of the claimed invention, therefore “the preamble is not considered a limitation and is of no significance to claim construction”; see MPEP 2111.02(II); Fig. 6 and pg. 1 [0013]: “FIG. 6 illustrates a schematic representation of a hierarchical neural network-based purchase identification model according to example implementations” teach a computational method for the simulation of a hierarchical neural network; pg. 12 [0123] teaches an article of manufacture storing computer readable program code).
ADEL et al. does not appear to explicitly teach (a) computer readable program code correlating three pooled feed-forward inputs, S(t), from time step, t, S(t−1), from time-step, t−1, and S(t−2), from time step, t−2, for all times t; (b) computer readable program code indirectly learning correlation between input S(t) and S(t−t′), where t′ is a positive integer that is ≥3; and (c) computer readable program code outputting correlations learned in (a) and (b).
However, Fernando et al. teaches (a) computer readable program code correlating three pooled feed-forward inputs, S(t), from time step, t, S(t−1), from time-step, t−1, and S(t−2), from time step, t−2, for all times t (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames; Fig. 3 and pg. 339 right column first full paragraph: “Temporal encoding function φ(): A compact video representation is needed to classify a variable-length video sequence into one of the activity classes. As such, a temporal encoding function that operates over a sequence of vectors is defined by φ(V), which maps the video sequence V (or subsequence thereof) into a fixed-length feature vector... The goal of temporal encoding is to encapsulate valuable dynamic information in V into a single D-dimensional vector u = φ(V)” teach the feed-forward inputs are pooled using a temporal Fig. 3 caption and pg. 339 right column third full paragraph: “More sophisticated, temporal encoders such as the rank-pool operator, attempts to capture temporal dynamics” teach the temporal encoder used is a rank-pool operator that performs pooling; Fig. 3 further teaches that the pooled inputs from Step 4 then undergo pooling (correlating) in Step 6, which corresponds to correlating pooled feed-forward inputs; pg. 345 Algorithm 1 teaches computer readable program code); 
(b) computer readable program code indirectly learning correlation between input S(t) and S(t−t′), where t′ is a positive integer that is ≥3 (pg. 339 first full paragraph: “Let X(0)...be the (ordered) sequence of input RGB video frames” teaches the inputs to the hierarchical rank pooling method in Fig. 3 is an ordered sequence of video frames, thus rendering the input frames S(t) and S(t-t') in Fig. 3 are, for example, from S(t=4) and S(4-3=1) in which t'=3; pg. 344 Section 6 first full paragraph: “In this section we present our hierarchical rank pooling (HRP) network for video classification. HRP is an unsupervised temporal encoding network which allows us to obtain high capacity temporal encoding” teaches that the hierarchical rank pooling (HRP) network is an unsupervised temporal encoding network, which corresponds to indirectly learning connections and relationships (correlation) between inputs; pg. 345 Algorithm 1 teaches computer readable program code); and 
(c) computer readable program code outputting correlations learned in (a) and (b) (Fig. 3 in its final step outputs the final encoding of the input, which corresponds to outputting correlations learned by correlating feed-forward inputs using the hierarchical rank pooling method in Fig. 3; pg. 345 Algorithm 1 teaches computer readable program code).
ADEL et al. and Fernando et al. are analogous art to the claimed invention because they are directed to hierarchical implementation of neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate (a) computer readable program code correlating three pooled 
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “a novel temporal encoding method called hierarchical rank pooling which consists of a network of non-linear operations and rank pooling layers. The obtained video representation has high capacity and capability of capturing informative dynamics of rich frame-based feature representations” (Fernando et al. pg. 354 second full paragraph).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hawkins et al. (US 10,528,863 B2) teaches a first processing node that processes an input data having a temporal sequence of spatial patterns by retaining a higher-level context of the temporal sequence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YING YU CHEN/Examiner, Art Unit 2125